Name: Commission Directive 98/38/EC of 3 June 1998 adapting to technical progress Council Directive 74/151/EEC on certain components and characteristics of wheeled agricultural or forestry tractors (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport;  European Union law;  means of agricultural production
 Date Published: 1998-06-16

 Avis juridique important|31998L0038Commission Directive 98/38/EC of 3 June 1998 adapting to technical progress Council Directive 74/151/EEC on certain components and characteristics of wheeled agricultural or forestry tractors (Text with EEA relevance) Official Journal L 170 , 16/06/1998 P. 0013 - 0014COMMISSION DIRECTIVE 98/38/EC of 3 June 1998 adapting to technical progress Council Directive 74/151/EEC on certain components and characteristics of wheeled agricultural or forestry tractors (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (1), as last amended by Directive 97/54/EC of the European Parliament and of the Council (2), and in particular Article 13 thereof,Having regard to Council Directive 74/151/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to certain parts and characteristics of wheeled agricultural or forestry tractors (3), as last amended by Directive 97/54/EC, and in particular Article 4 thereof,Whereas in view of the experience acquired and the technological progress made, it is now appropriate to adapt the requirements concerning the components and characteristics referred to in Article 2 of Directive 74/151/EEC;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the adaptation to technical progress introduced by Directive 74/150/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 Annexes I to VI to Directive 74/151/EEC are hereby amended in accordance with the Annex to this Directive.Article 2 1. From 1 May 1999 no Member State may:- refuse, in respect of a type of tractor, to grant EC type-approval, to issue the document referred to in Article 10(1), final indent, of Directive 74/150/EEC, or to grant national type-approval, or- prohibit the entry into service of tractors,if these tractors meet the requirements of Directive 74/151/EEC, as amended by this Directive.2. From 1 October 1999, Member States:- may no longer issue the document referred to in Article 10(1), final indent, of Directive 74/150/EEC for a type of tractor that does not meet the requirements of Directive 74/151/EEC as amended by this Directive,- may refuse to grant national type approval in respect of a type of tractor if this does not meet the requirements of Directive 74/151/EEC as amended by this Directive.Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 May 1999. They shall forthwith inform the Commission thereof.When the Member States adopt these provisions the latter shall contain a reference to this Directive or shall be accompanied by such a reference on their official publication. The conditions attached to that reference shall be laid down by the Member States.2. The Member States shall send the Commission the text of the essential provisions of national law they adopt in the area covered by this Directive.Article 4 This Directive shall take effect on the 20th day following its publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 3 June 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 84, 28. 3. 1974, p. 10.(2) OJ L 277, 10. 10. 1997, p. 24.(3) OJ L 84, 28. 3. 1974, p. 25.ANNEX Annexes I to VI to Directive 74/151/EEC are amended as follows:(a) In Annex I, 'weight` is replaced by 'mass`.(b) In Annex II- the two indents of item 1 are replaced by the following:'- length: 255 or 520 mm,- width: 165 or 120 mm.The choice must take account of the dimensions in force in the Member States of destination.`,- item 2.1 is replaced by the following:'2.1. Lateral position of the plateThe centre of the plate may not be further to the right than the plane of symmetry of the tractor.The left lateral edge of the plate may not be further to the left than the vertical plane parallel to the plane of symmetry of the tractor and tangent to the point where the cross section of the tractor is at its widest.`,- the text of item 2.4 is replaced by the following:'The height of the lower edge of the plate above ground may not be less than 0,3 metres; the height of the upper edge of the plate above ground must not exceed 4,0 metres.`(c) In Annexe III; the following text is added to item 2:'The fuel supply pipework and the filler orifice must be installed outside the cab.`(d) Annex IV is replaced by the following:'ANNEX IVBALLAST WEIGHTSIf the tractor is to be fitted with ballast weights in order to meet the other requirements of EC approval, those ballast weights must be supplied by the manufacturer of the tractor, be intended for fitting, and bear the manufacturer's mark and a statement of their mass in kilograms to an accuracy of ± 5 %. Front ballast weights that have been designed for frequent removal/fitting must leave a safety clearance of at least 25 mm for the grab handles. The method of locating the ballast weights must be such that any inadvertent separation is avoided (e.g. in the event of tractor rollover).`(e) In Annex V; item 2.1.4 is replaced by the following:'2.1.4. The maximum value for the sound-pressure level must be at least 93 dB(A) and at the most 112 dB(A).`(f) In Annex VI, the following text is added to item II.1:'The exhaust tailpipe must be positioned in such a way that the exhaust gases cannot penetrate inside the cab.`